DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claim 1, drawn to an oral vaccine formulation for delivering an antigen comprising a first enteric coating encapsulating a second enteric coating, classified in class  A61K 39/00 (note additional Election of Species Requirement below).  

II.	Claim 7, drawn to an oral vaccine formulation for delivering an antigen comprising a first core population comprising a first enteric coating encapsulated by a second enteric coating and a second core population comprising an enteric coating, classified in class  A61K 9/5026 (note additional Election of Species Requirement below).  
 
III.	Claim 31, drawn to an oral vaccine formulation for delivering an antigen comprising a first enteric coating encapsulating by a second coating layer which is encapsulated by a third coating layer, classified in class  A61K 9/5073 (note additional Election of Species Requirement below).  


Groups I-III are related products.  The inventions are distinct if (A) the inventions as claimed do not overlap in scope, i.e., are mutually exclusive; (B) the inventions as claimed are not obvious variants; and (C) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect.  See MPEP 802.01. 
 In the instant case, Groups I-III are mutually exclusive, since the Group I formulation comprises a second enteric coating encapsulated within a first enteric coating that may be different than the second enteric coating, while the Group II formulation comprises a first core population comprising a second enteric coating that encapsulates the first enteric coating as well as a second population of cores comprising its own enteric coating, while the Group III formulation comprises a third coating layer encapsulating a second coating layer which encapsulates a first coating layer.  Thus, the products of Groups I-II have differing structural configurations.  Additionally, the formulations of Groups I-III are not obvious variants of one another based upon the evidence of record, and can have differing designs as represented by their different structural configurations, as well as having differing effects; for example, the formulation of Group I is recited as delivering an antigen to the distal ileum and optionally the appendix, while the formulations of Groups II-III are for delivering an antigen to the right distal ileum and right colon or appendix.  Therefore, the different structural configurations can lead to different functions.   
Restriction for examination purposes as indicated is proper because all of the 
a)  the inventions have acquired a separate status in view of the art in view of their different classification;
b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); and
d) the prior art applicable to one invention would not likely be applicable to another invention;  	e)the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Election of Species Requirement
This application contains claims directed to the following patentably distinct species:
Group I:  a) the species of polymer in the first enteric coating; and 
	    b) the species of polymer in the second enteric coating.  

Group II:  a) the species of polymer in the first enteric coating of the first core population; and 
b) the species of polymer in the second enteric coating of the first core 
      c) the species of polymer in the enteric coating on the second core population.  

Group III:  a) the species of polymer in the first enteric coating; and 
	    b) the species of polymer in the second enteric coating.  
The species are independent or distinct because they do not encompass a common core structural feature but rather encompass a wide variety of different structures, e.g., celluloses, acrylates, acetate phthalates, such that the species require different search strategies, and prior art applicable to one species may not be applicable to another. In addition, these species are not obvious variants of each other based on the current record. Therefore, there is a search and/or examination burden for the patentably distinct species. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed combination of species as set forth above (i.e., a species for the first enteric coating AND a species for the second enteric coating as well as, in the case of the election of Group II, a species for the enteric coating of the second core population, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally found allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election. 
. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention and species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should Applicant traverse on the ground that the inventions are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the Examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.


Joint Inventors
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/GAREN GOTFREDSON/Examiner, Art Unit 1619                                                                                                                                                                                                        

/Patricia Duffy/Primary Examiner, Art Unit 1645